Title: Thomas Cooper to Thomas Jefferson, 10 November 1817
From: Cooper, Thomas
To: Jefferson, Thomas


                    
                        Dear Sir
                        Philadelphia
Nov. 10. 1817
                    
                    I have been in daily expectation of a letter from you, but I presume the necessity of previously sending to Lynchburgh has occasioned the delay. About a week ago, I  received a letter from Mr Brown of Williamsburgh stating that the Trustees there, wd be Willing to renew their offer of a Professorship, if I wd engage to go either the beginning of the ensuing spring, or at next November. I have returned an answer, keeping the proposal as yet undetermined on.
                    It seems to me so uncertain when the central College will go into operation, that I cannot but hesitate about accepting the offer which you and the other Visitors  did me the honour to propose.
                    Can you make any Situation affording a tolerable Salary at that place, the ensuing Spring? If you can, I will go. If not, I shall be under the necessity of removing to Williamsburgh, for my emoluments here tho’ apparently very good, are swallowed up by the expences of my pursuits, and the necessary expences of my family.
                    I write again therefore to request as early an answer as you can send me with convenience that I may know what final reply to make to Mr Brown’s letter. Believe me always with Sincere respect Dear sir Your friend & servant
                    Thomas Cooper
                